WADE, Justice.
*221Delta H. Lewis, appellant herein commenced this action to recover for injuries sustained by her when she was riding in a car being driven by her husband when it ran into the rear end of respondent’s truck. The court sitting without a jury found the sole proximate cause of the accident was the negligence of appellant’s husband. Affirmed. Costs to respondent.
The undisputed facts are that the accident occurred at dawn on a 63-foot four-lane highway with sufficient space for parking on either side. The lumber truck was stopped close to the curb and an overhanging street light. It also had its clearance lights on. The traffic was light and there were no cars in appellant’s lane. Under such circumstances the trial court’s finding that the sole proximate cause of appellant’s injuries was the negligence of appellant’s husband is supported by the evidence even if we assume, without deciding, that the truck was unlawfully parked where it was stopped at the curb. Where, as in this case, the parking of the truck created no danger or hazard to others using the highway who used any ordinary caution to see and avoid collisions with substantial objects plainly visible on the highway in front of them, the court’s finding that the negligence of such other driver was the sole proximate cause of the accident was reasonable and amply supported by the evidence. We cannot hold that the driver of the parked truck was as a matter of law guilty of negligence which proximately contributed in causing the accident.
McDonough, c. j., and crockett, WORTHEN and HENRIOD, JJ., concur.